In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served with the petition in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or answer the aforementioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer.
The respondent was admitted to the Bar by this court on *963March 21, 1942. Respondent was suspended from the practice of law for a period of two years by order of this court, effective January 28, 1983.
The charges, generally stated, are that respondent grossly neglected matters entrusted to him, prejudicing the interests of clients; failed to respond to the legitimate inquiries of clients; improperly represented multiple clients with differing interests; engaged in dishonesty, deceit and misrepresentation; failed to apply funds entrusted to him by clients for their intended purposes; concealed from a client the fact that respondent had been suspended from the practice of law; and failed to cooperate with an investigation by the Grievance Committee pertaining to these matters.
The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Lawrence, JJ., concur.